Citation Nr: 1631626	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-03 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of fracture, distal right tibia and fibula, with right posterior tibial traumatic neuropathy.

2.  Entitlement to an initial disability rating in excess of 20 percent for lumbosacral strain, with facet changes of lumbar spine, associated with residuals of fracture, distal right tibia and fibula. 

3.  Entitlement to service connection for a left leg disorder, to include as due to a service-connected disorder. 

4.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1982.  This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The issues of entitlement to service connection for a left leg disorder, to include as due to a service-connected disorder, as well as entitlement to an initial disability rating in excess of 20 percent for low back disorder and to a total rating for compensation purposes based upon individual unemployability (TDIU) are addressed in the Remand portion of the decision below. 


FINDING OF FACT

The service-connected residuals of fracture, distal right tibia and fibula, with right posterior tibial traumatic neuropathy is manifested by pain, intermittent loss of sensation and slight instability; there is no evidence of atrophy or motor impairment or significant loss of muscle tone or strength; resulting in disability comparable to no more than moderate incomplete paralysis of the posterior tibial nerve. 



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of fracture, distal right tibia and fibula, with right posterior tibial traumatic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. § 4.124a, Diagnostic Code 8525-5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Service connection for residuals of fracture, distal right tibia and fibula, with right posterior tibial traumatic neuropathy was granted by a rating decision in August 1998, and a 10 percent rating was subsequently assigned, effective March 16, 1998, under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8525-5262.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be 

added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code in this case indicates that injury of the posterior tibial nerve under Diagnostic Code 8525, is the service-connected disorder, and impairment of the tibia and fibula, under Diagnostic Code 5262, is a residual condition.

Pursuant to the criteria set forth in Diagnostic Code 8525, a 10 percent rating contemplates mild to moderate incomplete paralysis of the posterior tibial nerve; a 20 percent rating is assigned for severe incomplete paralysis; and a 30 percent rating is assigned for complete paralysis of all muscles of the sole of the foot, frequently combined with painful paralysis of a causalgic nature.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  Id.  

Pursuant to the criteria set forth in Diagnostic Code 8525, a 10 percent rating contemplates malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent disability rating is warranted with malunion of the tibia and fibula, with moderate knee or ankle disability, and a 30 percent is warranted with malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent disability rating is assigned for nonunion of the tibia and fibula, which requires a brace.  38 C.F.R. § 4.71a.  In this case, there is no evidence of malunion or nonunion of the tibia and fibula.

The Veteran was afforded a VA examination in September 2009 for the purpose of evaluating the severity of his service connected right posterior tibial neuropathy.  He reported a history of infrequent "giving out" of his right leg, as well as decreased sensation over the medial aspect of the shin.  In addition, he reported that he experienced moderate pain in his shin that was associated with weather changes.  The physical examination revealed a normal gait with normal lower extremity 

motor strength and no functional loss or abnormal sensation.  The Veteran did not report any loss of sensation to the foot, and was able to stand independently on the right leg.  A radiological examination of the tibia and fibula showed healed bone fractures and also evidenced atherosclerotic disease.  The examiner diagnosed atherosclerotic disease, and noted that it resulted in decreased mobility and strength as well as pain. 

In a January 2011 statement, the Veteran asserted that the pain in right leg had progressively worsened since his initial injury in service in 1981 and that he had recently developed a limp.  According to the Veteran, his leg would suddenly give out and cause him to fall over, thus requiring that he walk with a cane.  

In another statement dated in January 2011, M.H., the Veteran's neighbor, stated that the Veteran walked with a limp and experienced considerable pain while walking. 

The Veteran was afforded a VA examination in January 2011 to evaluate the severity of his right posterior tibial neuropathy.  A physical examination revealed that the Veteran experienced diabetic paresthesia of the right foot, but had no other neurological difficulties.  Muscle tone and range of motion of the right lower extremity were normal.  An x-ray revealed that the tibia and fibular bones were unchanged, with old healed fractures still intact.  After reviewing the claims file and in consideration of the physical examination, the examiner opined that the radiculopathy resulted in decreased mobility and pain, and prevented the Veteran from lift and carrying objects greater than 40 pounds. 

The Veteran testified before the Board in July 2012 that he infrequently experienced shooting pain in his right leg.  He also stated that his right leg sometimes gave out, causing him to fall, and that he used a cane to help him walk.  The Veteran acknowledged that he had feeling and mobility in his right foot, but that he would suddenly lose sensation in his right leg, when it gave out on him.  He asserted that he experienced tingling in his right leg but no numbness.  Finally, he contended that 

he would infrequently notice small cuts and abrasions on his right leg, without any corresponding sensation of pain to indicate when he struck his right leg against something. 

VA outpatient records show that the Veteran had received continuing treatment for right foot pain and instability, to include being prescribed diabetic shoes and lifts to help him compensate for his shorter right leg.  In an August 2013 record, the Veteran reported that his right foot hurt at the front ball of the foot and along the outer side of the right foot.  No neurological symptoms were noted at that time. 

Following the Board's March 2014 remand, the Veteran was afforded a VA examination in September 2014 to evaluate the severity of his right posterior tibial neuropathy.  He reported pain along the outside of his right foot and stated that he could not stand for long periods of time.  He denied experiencing burning, coldness, loss of sensation, numbness, paresthesias, and cyanosis.  After repetitive use, the examiner noted that the Veteran experienced less movement than normal, weakened movement, excess fatigability, pain, swelling, disturbance of locomotion, and difficulty squatting.  However, the examiner noted that there was no loss of muscle strength or stability.  

At a VA examination in February 2015, the Veteran reported that the disability resulted in impairments in walking, running, and bending.  A physical examination revealed abnormal range of motion of the right knee and pain upon weight bearing.  After repetitive use the examiner noted increased pain but no change in the range of motion of the right knee.  The examiner did not note any decreased stability or muscle strength.  In addition to examining the right knee, the Veteran was also examined for contractures of the right great toe, which he reported began in 2014.  According to the Veteran, his right toe did not touch the floor when he was standing.  He also reported that he experienced pain and swelling of the right foot.  The examiner found that the right foot contracture contributed to excess fatigability, pain, swelling, deformity, disturbance of locomotion, interference with standing, and lack of endurance.  The examiner also noted that the Veteran experienced loss of sensation over the distal right foot. 

After consideration of the evidence of record, the Board finds that the disability picture for the Veteran's service-connected right posterior tibial neuropathy reflects incomplete paralysis of no more than moderate severity, which corresponds to the current 10 percent disability rating.  On every VA examination afforded to the Veteran during the pendency of the appeal there was no loss of muscle strength or adduction noted, nor was there any impairment of plantar flexion or toe movement.  As discussed above, evidence of these impairments in an incomplete, yet still severe manner, would be required in order to warrant a higher disability rating of 20 percent.  38 C.F.R. § 4.124a, Disability Code 8525.  Instead, as reflected in both the VA examinations and during the July 2012 hearing before the Board, the Veteran's chief complaint is that he experienced pain and intermittent loss of sensation in his right foot.  Impairments of a wholly sensory manner, as is the case here, warrant no more than a rating which corresponds to a moderate incomplete paralysis of the affected nerve or nerves.  Id.  

The Board has considered the Veteran's competent statements regarding his symptoms, to include pain and intermittent loss of sensation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the criteria for a higher rating under Diagnostic Code 8525 require specific medical findings, which the Veteran does not have the appropriate training or expertise to render.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, although they were considered, as there is no evidence of motor involvement or loss of muscle mass, and muscle tone and strength were found to be normal in the right foot, the preponderance of the evidence does not support a finding of severe incomplete paralysis of the right posterior tibial nerve to warrant a 20 percent rating under Diagnostic Code 8525. 

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability picture for the Veteran's service-connected residuals of fracture, distal right tibia and fibula, with right posterior tibial traumatic neuropathy is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  As determined above, the Veteran's service-connected residuals of fracture, distal right tibia and fibula, with right posterior tibial traumatic neuropathy is manifested by pain and intermittent loss of sensation.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 10 percent rating.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.124a, Diagnostic Codes 8525; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected residuals of fracture, distal right tibia and fibula, with right posterior tibial traumatic neuropathy, the evidence shows no distinct periods of time during the appeal period, when this service-connected disorder varied to such an extent that a rating greater or less than 10 percent would be warranted. 

The Board has considered the benefit of the doubt doctrine in adjudicating the Veteran's increased rating for his residuals of fracture, distal right tibia and fibula, with right posterior tibial traumatic neuropathy, however, as the preponderance of the evidence is against a rating in excess of 10 percent, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

A disability rating is excess of 10 percent for residuals of fracture, distal right tibia and fibula, with right posterior tibial traumatic neuropathy is denied. 


REMAND

Before the Veteran's claim of entitlement to service connection for a left leg disorder, to include as due to a service-connected disorder, can be adjudicated, the Board must remand the claim for another VA opinion that fully considers whether the Veteran currently has a left leg disorder and whether it has been aggravated beyond its normal course by any service-connected disabilities.  In a September 2009 VA examination, the Veteran complained of frequent pain in the left lower leg, which after an x-ray examination was diagnosed as left leg atherosclerotic disease.  The 2009 VA examiner proceeded to then opine that it was "less likely than not" that the left leg atherosclerotic disease was caused by injury or strain from the right distal tibia and fibula fracture as the Veteran asserted was the case.  In support thereof, the examiner found that atherosclerotic disease is more often attributable to diabetes mellitus and/or hyperlipidemia. 

The Board directed that the Veteran be afforded an examination with the purpose of providing an opinion as to whether the Veteran's left leg atherosclerosis was secondary to any service-connected disabilities.  In the September 2014 VA examination, however, the examiner did not acknowledge the diagnosis of 

atherosclerosis, and instead apparently determined that the Veteran did not have a left leg disorder independent of his left knee degenerative joint disease, for which service connection has been granted.  Finding that the Veteran did not have any left leg disorder, the examiner did not offer any opinion as to whether a left leg disorder was aggravated beyond its normal course by a service-connected disability. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the RO did not secure an opinion from a qualified VA examiner as to whether the Veteran's diagnosed left leg atherosclerosis was aggravated beyond its normal course by a service-connected disability.  Therefore, an additional remand is necessary in order to submit the Veteran's claims file to a qualified VA examiner in order to provide an addendum opinion on the issue of whether left leg atherosclerosis was aggravated beyond its normal course by a service-connected disability. 

In addition, before the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for a low back disorder can be adjudicated, it must be remanded in order to provide the Veteran with a VA examination that fully complies with the regulations.   38 C.F.R. § 4.59 (2015).  Specifically, VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016); 38 C.F.R. § 4.59 (2015).  On the most recent VA examination of the Veteran's low back, conducted in May 2014, the examiner did not test for pain on both active and passive motion, nor was any testing done with regards to weight-bearing versus nonweight-bearing.  However, as the required testing for pain in the above circumstances was not completed, a new VA medical examination is necessary.  38 C.F.R. § 3.159(c)(4).

A decision on the issue of entitlement to a TDIU is deferred pending resolution of the Veteran's low back disorder and left leg disorder claims as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination by an examiner other than the September 2014 examiner to address whether any left leg disorder found or previously diagnosed, to include left leg atherosclerosis, distinct from the service-connected left knee degenerative joint disease, is related to his military service.  The electronic claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent findings must be reported in detail.  All tests and studies deemed necessary by the examiner must be conducted.  The tests and studies performed, and their results, must be included and discussed in the examination report.  

The examiner must specifically state whether any left leg symptoms found are caused or aggravated by the Veteran's posterior tibial traumatic neuropathy, or are due to other causes, such as the Veteran's diabetes mellitus or atherosclerosis of the lower extremities.  If identified symptoms are due to multiple causes, the examiner must state whether the causes of symptoms may be differentiated from each other.  

After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion for any left leg disorder found or previously diagnosed, to include left leg atherosclerosis, other than left knee degenerative joint disease, is caused or aggravated by to any degree, to any of the Veteran's service-connected disabilities, to 

include residuals of fracture of the right distal tibia and fibula, right leg posterior tibial traumatic neuropathy, lumbosacral strain, with facet changes of the lumbar spine, and left knee degenerative joint disease. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected low back disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All symptoms and findings must be reported, and any indicated testing must be conducted.  

The examiner must conduct full range of motion studies on the service-connected low back, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins on active and passive motion, in weight-bearing and nonweight-bearing, and after at least three repetitions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected low back disorder.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


